DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
The rejections of claims 1 and 3-17 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070119072 by Kim in view of U.S. Patent Application Publication 20060190266 by Tanigawa et al., U.S. Patent Application Publication 20180237976 by Li et al., U.S. Patent Application Publication 20070241938 by Ulius-Sabel et al., and KR20140005484A by Kim et al. (hereinafter “Kim ‘484”).
As to claim 1, Kim teaches an apparatus comprising a washing machine with an opening 17 (fig. 3); a dryer above the washing machine and having an opening 16; and a control panel 15 between the openings and including a display to display operation states of the washing machine and dryer (para. 27).
Kim does not teach a communicator to communicate with an external server to download a washing mode from the server.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine of Kim so that it can download a washing mode from an external server.  Tanigawa teaches that new types of clothing articles are developed every day, and suggests that it is desirable to have a system that can appropriately treat new types of articles (para. 5).  Tanigawa teaches a solution in that a new washing mode may be downloaded from a server in the event that an existing mode on a washing machine is not appropriate or ideal for particular articles to be washed (para. 94).  One of ordinary skill in the art would have been motivated to modify the apparatus taught by Kim to have a communicator to download a new washing mode from an external server so that new types of clothing articles can be appropriately washed when an existing mode for the articles in the washing machine does not exist, as taught by Tanigawa.
Kim does not teach further particulars of its control panel or control system.  However, one of ordinary skill in the art would have recognized as obvious to have respective spaced-apart washing machine and dryer selection inputters and start/stop inputters; one of ordinary skill in the art would have also recognized as obvious to have the dryer being capable of communicating with the washing machine and washing option inputters and indicators to indicate selected options.  Li teaches a control panel for an apparatus, the control panel having respective spaced-apart selection inputters 211, 212 and start/stop inputters 251, 252.  Li teaches that control of one machine can be done while operation information for the other is displayed on the display (paras. 51, 52, 54; see fig. 2) and that its control panel provides benefits of a more compact display, lower production cost, and a more reasonable operating mode (paras. 3 and 5).  Li further teaches that the control panel includes a plurality of washing option inputters (fig. 2, para. 10) and a plurality of indicators to indicate selected washing options (para. 67) and  that its single control panel is connected to a control system in which both washing devices are in communication with one another (fig. 3).  One of ordinary skill in the art would have been motivated to modify the apparatus of Kim to have the control panel of Li to realize the benefits taught by Li, as stated above.
Li is silent as to displayable states for its start/stop inputters.  However, one of ordinary skill in the art would have recognized as obvious to have such displayable states.  Ulius-Sabel teaches an apparatus in which inputters are displayed in respective first and second states that indicate whether the inputter is operable by a user (para. 30).  Ulius-Sabel teaches that having first and second states provide additional information to the user to enable the user to more efficiently select available options and more effectively control the apparatus (para. 37).  One of ordinary skill in the art would have been motivated to modify the control panel taught by Li to have displayable first and second states for the inputters in order to realize these benefits taught by Ulius-Sabel.
Upon the modification of Kim to have the control panel of Li and the displayable states of Ulius-Sabel, one of ordinary skill in the art would have recognized as obvious to configure the controller of Kim to display the washing machine start/stop inputter in the second state (i.e. available for operation) upon operation of the washing machine selection inputter, which would make the washing machine start/stop inputter becoming available for operation.  One of ordinary skill in the art would have likewise configured the controller control the dryer start/stop inputter in the same manner.  These controller configurations would realize the benefits taught by Ulius-Sabel.
Lastly, Li does not teach that its indicators are controlled to indicate options that had been previously selected more than a predetermined number of times for a washing mode that had previously been performed.  However, one of ordinary skill in the art would have recognized as obvious to have indicators configured as such.  Kim ‘484 teaches cumulatively storing information about washing courses used by a user, calculating a frequently used course, and displaying the frequently used course as a default value (paras. 70-71).  Kim ‘484 teaches that this allows for easier operation by a user (para. 71).  One of ordinary skill in the art would have understood as obvious that a determination of whether a course is frequently used, taking into account that the number of times the course was selected is stored cumulatively in the machine of Kim ‘484, would involve a determination if the course has been selected more than a predetermined number of times, such that a frequency can be determined (note that for a course to have been frequently selected necessarily would require it to have been selected a plurality of times).
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, Li teaches that in response to respective washing device selection inputter being operated the display displays operation states of the respective device (para. 55).
As to claim 4, Li teaches that the display simultaneously displays operation states of the washing devices (para. 6).
As to claim 5, one of ordinary skill in the art would have recognized as obvious that the start/stop inputters would be displayed in the second state (available for operation) when the washing machine and dryer are operating for the reasons discussed above.
As to claim 6, Li teaches that the control panel includes a temperature selecting inputter (para. 10).  One of ordinary skill in the art would have recognized as obvious that the temperature inputter would be displayed in the second state (available for operation) when the washing machine selection inputter is operated for the reasons discussed above.
As to claim 7, Li teaches that the control panel includes a spin-dry setting inputter (fig. 2, para. 10); one of ordinary skill in the art would have recognized as obvious that the spin-dry inputter would be displayed in the second state (available for operation) when the washing machine selection inputter is operated for the reasons discussed above.
As to claim 9, Li teaches that the control panel includes a temperature selecting inputter (para. 10).  One of ordinary skill in the art would have recognized as obvious that the temperature inputter would have first and second states for the reasons discussed above.
As to claim 10, upon the obvious modification discussed above, one of ordinary skill in the art would have recognized as obvious that washing options that had previously been selected would include a washing temperature since Li teaches that washing temperature is one of the selectable options (para. 10).
As to claim 11, one of ordinary skill in the art would have recognized as obvious that the temperature inputter would be displayed in the second state (available for operation) when the washing machine selection inputter is operated for the reasons discussed above.
As to claim 12, Li teaches that the control panel includes a spin-dry setting inputter (fig. 2, para. 10); one of ordinary skill in the art would have recognized as obvious that the spin-dry inputter would have first and second states for the reasons discussed above.
As to claim 13, upon the obvious modification discussed above, one of ordinary skill in the art would have recognized as obvious that washing options that had previously been selected would include a spin level since Li teaches that a spin level is one of the selectable options (para. 10).
As to claim 14, one of ordinary skill in the art would have recognized as obvious that the spin-dry inputter would be displayed in the second state (available for operation) when the washing machine selection inputter is operated for the reasons discussed above.
As to claim 15, Li teaches that in response to respective washing device selection inputter being operated the display displays operation states of the respective device (para. 55).
As to claim 16, Li teaches that the display simultaneously displays operation states of the washing devices (para. 6).
As to claim 17, one of ordinary skill in the art would have recognized as obvious that the start/stop inputters would be displayed in the second state (available for operation) when the washing machine and dryer are operating for the reasons discussed above.
As to claim 19, Tanigawa teaches that the downloaded washing mode is an additional washing mode (para. 94).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711